Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED FINANCIAL STATEMENTS On January 17, 2017, Nexstar Media Group, Inc. (formerly Nexstar Broadcasting Group, Inc. and herein referred to as “Nexstar”) completed its previously announced acquisition of Media General, Inc. (“Media General”) pursuant to an Agreement and Plan of Merger, dated as of January 27, 2016.Substantially concurrent with this acquisition, Nexstar also completed the previously announced sale of the assets of 13 television stations in 12 markets for a total consideration of $547.8 million, plus working capital adjustments. These divestitures were made to comply with the Federal Communications Commission’s local television ownership rule and to meet the 39% U.S. television household national ownership cap. The stations sold are as follows: Agreement Date Buyer Previous Owner Station Affiliation Market Price May 10, 2016 Marquee Broadcasting, Inc. Nexstar KREG-TV (a) Denver, CO $0.35 million May 26, 2016 Bayou City Broadcasting Lafayette, Inc. Nexstar KADN-TV KLAF-LD FOX NBC Lafayette, LA $40.0 million May 26, 2016 Graham Media Group, Inc. Nexstar Media General WCWJ WSLS-TV The CW NBC Jacksonville, FL Roanoke-Lynchburg, VA $120.0 million June 3, 2016 Gray Television Group, Inc. Media General WBAY-TV KWQC-TV ABC NBC Green Bay, WI Davenport-Moline-Rock Island, IA $270.0 million June 10, 2016 USA Television MidAmerica Holdings, LLC Nexstar Media General WFFT-TV
